37 N.Y.2d 784 (1975)
The People of the State of New York, Respondent,
v.
Paul Robinson, Appellant.
Court of Appeals of the State of New York.
Submitted May 5, 1975.
Decided July 10, 1975.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the defendant was denied due process of law when the trial court charged the jury with respect to an alleged affirmative defense. The Court of Appeals held that there was no violation of defendant's constitutional rights. [See 36 N.Y.2d 224.]